Elandrau, J.
By the Court. The action below was upon a promissory note for five hundred dollars, payable thirty days from date, with interest after maturity at the rate of five per cent, per month. The Defendant, Daniels, appeared and objected to the recovery of more than seven per cent, per annum, as damages after the maturity and breach of .the contract. The court overruled the objection and ordered judgment upon the note for the face and the stipulated damages at five per cent, per month after the breach, and judgment was entered accordingly. The Defendant saved his exceptions, and brings a writ of error to review this ruling of the court.
The damages cannot be stipulated at any certain amount in *169money contracts. The law fixes the rate of damages which shall be recovered in all such cases at the legal rate of interest. This stipulation for five per cent, per month after maturity was in the nature of a penalty inserted for the purpose of insuring the punctual payment of the principal at maturity, and as such will be relieved against in equity. Mason, Craig et al. vs. Calender, Flint & Co., 2 Minn. 350. The court erred in not reliving the Defendant Daniels against this clause in the note when he raised the objection. In all money contracts the measure of damages is the legal rate of interest which at the time of the recovery in this case was- seven per cent, per annum. Marston vs. Talcott, 3 Minn. R. 339.
The Defendant being entitled to a reduction on the judgment, we remand the case with instructions to the District Court of Pamsey County to modify the judgment by striking out of the same all the damages included therein beyond seven per cent, per annum upon the principal sum after the maturity of the note.